Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action based on the application filed on September 2nd, 2020.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Status of Claims
Claims 1-25 are pending in the application.
Claims 1-10 are preliminary canceled.
Claims 11-25 are presented for examination.
Claims 11 and 16 are presented in independent form.
Effective Date
Effective date that has been considered for this application is March 6th, 2018.
Information Disclosure Statement
The information disclosure statements filed on September 2nd, 2020 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 
Claim Objections
Claims 11, 14, 16, and 18 are objected to because of the following informalities: 
Claim 11 recites at line 12 the limitation “the user query technical data”. There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading      --[[the]] a user query technical data-- for the purpose of further examination.
Claim 14 recites at lines 1-2 the limitation “the interface”. There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading --[[the]] a interface-- for the purpose of further examination.
Claim 16 recites at line 4 the limitation “the machine tool”. There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading --[[the]] a machine tool-- for the purpose of further examination.
Claim 16 recites at line 9 the limitation “a machine tool,” which previously recites at line 4.  In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading --the [[a]] machine tool
Claim 25 recites at line 3 the limitation “a machine tool system,” which previously recites in independent claim 16.  In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading --the [[a]] machine tool system-- for the purpose of further examination

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 16-25 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a control unit configured to transmit … to receive … to operate… to install … to put” recited in claims 16, 19, 20, and 22. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Suh et al. ( WO2007/083855 – hereinafter, Suh – IDS filed 09/02/2020) in view of Application Background.
Regarding claim 11:
Suh discloses a method for operating a machine tool, comprising: 
 [[transferring the apps from]] an external server device located outside the machine tool (FIG. 1 and associated text, such as, “The Internet-based STEP-NC system according to this embodiment configured as such may be constructed as an integral system, or the interface unit 400 (external server device), the NPS creating unit 100, and the EPS creating unit 200 may be constructed within offline CAM software separately (located outside) from the autonomous control unit 300 (machine tool)” (Emphasis added - See para [0067])) [[to a machine-specific Internet-of-Things (loT) extension of the machine tool]], wherein the external server device comprises a generic first data model of the machine tool without describing details of the machine tool (“The generic first data model) is process plan information independent of a machine tool, and includes information on all executable working steps in a state where an execution sequence is not considered and information on alternative working steps that can be selectively executed. The NPS information can be expressed as a STEP-NC part program conforming to the ISO 14649 data model specification.” (Emphasis added - See para [0055])) and additionally receives engineering data that contains information specifically relating to the machine tool and knowledge of the machine tool (FIG. 9 and associated text, such as, “machine tool specification information and field tool information are received through the machine tool configuration information interface 430 and the tool information interface 440 (S210). Here, the machine tool information includes information defining axes of a machine tool and the structures and performances of a turret and a spindle of the machine tool, additional information such as use of cutting oil or the like, information on measurement equipment such as a touch probe attached to the machine tool, and information on clamping equipment such as a tail stock attached to the machine tool.” (See para [0096])); 
generating a user query regarding an operation of the machine tool to the external server device (FIG. 7 and associated text, such as, “If there is a request from a user or an external system, a STEP-NC part program in an XML format is created using the created NPS information (S170).” (See para [0088])); 
translating and/or modifying by the external server device, by taking into account in the user query technical data, the generic first data model into a second data model that can be executed on the machine tool in dependence on the engineering data in response to the user query (“The EPS information (second data model) is finally created ; 
transmitting the second data model from the external server device to the machine tool (“EPS information … transmitted from the interface user … an autonomous control unit for controlling the machine tool, machining a workpiece … based on the EPS information transmitted from the EPS creating unit.” (See claim 1 on page 22 and para [0197])); and 
operating the machine tool in accordance with the second data model (“Finally, the autonomous control unit 300 executes machining on a workpiece by controlling a machine tool based on the created EPS and tool path (S600).” (See para [0084]). Claim 1 further discloses “an autonomous control unit for controlling the machine tool, machining a workpiece … based on the EPS information transmitted from the EPS creating unit.” (See page 22)).
But, Suh does not explicitly teach:
accessing apps by a control unit of the machine tool via a data bus; 
transferring the apps from an external device outside the machine tool to a machine-specific Internet-of-Things (loT) extension of the machine tool;
However, the Application Background discloses:
accessing apps by a control unit of the machine tool via a data bus (“the specific application provides for the functionality of a machine to be expanded with additional functions from a cloud. These additional functions can be offered in an app store” (See para [0003]); 
transferring the apps from an external device outside the machine tool to a machine-specific Internet-of-Things (loT) extension of the machine tool (“In Industry 4.0 and IoT (Internet of Things), this specific and implicit data model of a machine tool is “mapped” to a generic and consistent data model. In this case, mapping means that the generic data model is translated and/or modified such that it becomes a specific data model. This enables a uniform interface to be offered to diverse apps… To date, the corresponding data models are implemented in the region of the machine tool (for example, on the server side within an OPC server or on the client side within the app). “ (See paras [0002] – [0003]))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Application Background into the teachings of Suh because that would have enabled to access and/or transfer apps to machine tool.




The rejection of claim 1 is incorporated, Suh further comprising translating the first data model from a first programming language into a different second programming language and modifying the first data model into the second data model in the second programming language (Claim 2 further discloses “a STEP-NC part program interface for receiving the STEP-NC part program in the XML format and converting the received STEP-NC part program into internal machining information, or converting internal machining information into a STEP-NC part program and outputting the converted STEP-NC part program;” (See page 22)).

Regarding claim 13:
The rejection of claim 1 is incorporated, Suh further comprising, with a computing unit of the external server device, installing the second data model on the machine tool for operating the machine tool (“Finally, the autonomous control unit 300 executes machining on a workpiece by controlling a machine tool based on the created EPS and tool path (S600).” (See para [0084]). Claim 1 further discloses “an autonomous control unit for controlling the machine tool, machining a workpiece … based on the EPS information transmitted from the EPS creating unit.” (See page 22)).

Regarding claim 14:
The rejection of claim 1 is incorporated, Suh further discloses wherein the machine tool receives via the interface a plurality of second data models, and/or wherein the machine tool is operated in accordance by the control unit of the machine tool with the plurality of second data models (“The EPS information (second data model) is finally created … is sequential process plan information … so that the EPS information can be used for machining by a machine tool” (Emphasis added - See para [0057]). “The created EPS information is information in which attribute information, such as information on turrets and spindles used when actually executing workingsteps” (See para [0135] and [0088]). Claim 2 further discloses “a STEP-NC part program interface for receiving the STEP-NC part program in the XML format and converting the received STEP-NC part program into internal machining information, or converting internal machining information into a STEP-NC part program and outputting the converted STEP-NC part program;” (See page 22)).

Regarding claim 15:
The rejection of claim 1 is incorporated, but, Suh does not explicitly teach:
expanding a functionality of the machine tool with additional functions from a cloud functioning as the external server device by offering the additional functions in an app store; 
wherein the app store stores the generic first data model that describes the machine tool without describing details of the machine tool and without knowledge of all technical details of a particular machine tool.
However, the Application Background further discloses:
expanding a functionality of the machine tool with additional functions from a cloud functioning as the external server device by offering the additional functions in an app store (“As a rule, the specific application provides for the functionality of a machine ; 
wherein the app store stores the generic first data model that describes the machine tool without describing details of the machine tool and without knowledge of all technical details of a particular machine tool (“As a rule, the specific application provides for the functionality of a machine to be expanded with additional functions from a cloud. These additional functions can be offered in an app store without knowledge of the specific structure of the respective machine tool. This means that a generic data model that roughly describes the machine tool without knowledge of all the technical details of a special machine tool is held in an app store.” (See para [0003])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Application Background into the teachings of Suh because that would have enabled to access and/or transfer apps to machine tool.

Regarding claim 16:
Suh a machine tool system, comprising: 
an external server device comprising a computing unit configured to translate and/or modify a generic first data model into a second data model outside the machine tool, thereby unburdening the machine tool from translating and/or modifying the generic first data model during operation of the machine tool (“The EPS information (second data model) is finally created … is sequential process plan information … so that the EPS information can be used for machining by a machine tool” (Emphasis added - See para [0057]). “The created EPS information is information in which attribute information, such as information on turrets and spindles used when actually executing workingsteps” (See para [0135] and [0088]). Claim 2 further discloses “a STEP-NC part program interface for receiving the STEP-NC part program in the XML format and converting the received STEP-NC part program into internal machining information, or converting internal machining information into a STEP-NC part program and outputting the converted STEP-NC part program;” (See page 22)), wherein the external server device additionally receives engineering data that contains information specifically relating to the machine tool and knowledge of the machine tool (FIG. 9 and associated text, such as, “machine tool specification information and field tool information are received through the machine tool configuration information interface 430 and the tool information interface 440 (S210). Here, the machine tool information includes information defining axes of a machine tool and the structures and performances of a turret and a spindle of the machine tool, additional information such as use of cutting oil or the like, information on measurement equipment such as a touch probe attached to the machine tool, and information on clamping equipment such as a tail stock attached to the machine tool.” (See para [0096])); and 
a machine tool comprising a machine-specific Internet-of Things (loT) extension, a first interface for communicating with the external server device, and a control unit configured to 8Docket No.: MAENNER-2 
Int. Appi. No.: PCT/EP2019/051856transmit via the first interface to the external server device the generic first data model that describes the machine tool without details of the machine tool (FIG. 1 and associated text, such as, “The Internet-based STEP-NC system according to this embodiment configured as such may be constructed as an integral system, or the interface unit 400 (external server device), the NPS creating unit 100, and the EPS creating unit 200 may be constructed within offline CAM software separately (located outside) from the autonomous control unit 300 (machine tool)” (Emphasis added - See para [0067]))
to receive via the first interface the second data model which is executable on the machine tool (“EPS information … transmitted from the interface user … an autonomous control unit for controlling the machine tool, machining a workpiece … based on the EPS information transmitted from the EPS creating unit.” (See claim 1 on page 22 and para [0197])), and 
to operate the machine tool in accordance with the second data model (“Finally, the autonomous control unit 300 executes machining on a workpiece by controlling a machine tool based on the created EPS and tool path (S600).” (See para [0084]). Claim 1 further discloses “an autonomous control unit for controlling the machine tool, machining a workpiece … based on the EPS information transmitted from the EPS creating unit.” (See page 22)); and 
But, Suh does not explicitly teach:
a data bus operatively coupling the control unit to apps, which can be transferred from the external server device to the machine-specific Internet-of Things (loT) extension.

a data bus operatively coupling the control unit to apps, which can be transferred from the external server device to the machine-specific Internet-of Things (loT) extension “In Industry 4.0 and IoT (Internet of Things), this specific and implicit data model of a machine tool is “mapped” to a generic and consistent data model. In this case, mapping means that the generic data model is translated and/or modified such that it becomes a specific data model. This enables a uniform interface to be offered to diverse apps …the specific application provides for the functionality of a machine to be expanded with additional functions from a cloud. These additional functions can be offered in an app store… To date, the corresponding data models are implemented in the region of the machine tool (for example, on the server side within an OPC server or on the client side within the app).” (See paras [0002] – [0003])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Application Background into the teachings of Suh because that would have enabled to access and/or transfer apps to machine tool.

Regarding claim 17:
The rejection of claim 16 is incorporated, Suh further discloses wherein the machine tool has a second interface and/or an input apparatus for transmitting and/or inputting a user query regarding the operation of the machine tool  (FIG. 7 and associated text, such as, “If there is a request from a user or an external system, a .

Regarding claim 18:
The rejection of claim 16 is incorporated, Suh further discloses wherein the machine tool is connected to a monitoring unit and/or the machine tool has the monitoring unit, and wherein a user query regarding the operation of the machine tool can be transferred by the monitoring unit via the second interface (FIG. 7 and associated text, such as, “If there is a request from a user or an external system, a STEP-NC part program in an XML format is created using the created NPS information (S170).” (See para [0088])).

	Regarding claim 19:
The rejection of base claim 16 is incorporated. All the limitations of this claim have been noted in the rejection of claim 14, and is therefore rejected under similar rationale.

Regarding claim 20:
The rejection of base claim 16 is incorporated. All the limitations of this claim have been noted in the rejection of claim 13, and is therefore rejected under similar rationale.



The rejection of base claim 16 is incorporated. All the limitations of this claim have been noted in the rejection of claim 15, and is therefore rejected under similar rationale.

Regarding claim 22:
The rejection of base claim 16 is incorporated. All the limitations of this claim have been noted in the rejection of claim 14, and is therefore rejected under similar rationale.

Regarding claim 23:
The rejection of claim 16 is incorporated, Suh further discloses wherein the external server device is configured as a cloud-based server and is connected at least temporarily to the machine tool via a computer network (“In addition, since STEP-NC part programs in an XML format can be freely exchanged through the Internet between machine tools provided with the Internet-based STEP-NC system according to the present invention, global manufacturing independent of the type of machine tool can be achieved.” (See para [0197])).

Regarding claim 24:
The rejection of claim 16 is incorporated, Suh further discloses wherein the computer network is the Internet (“In addition, since STEP-NC part programs in an XML format can be freely exchanged through the Internet between machine tools provided .

Regarding claim 25:
The rejection of claim 16 is incorporated, but, Suh does not explicitly teach:
wherein the external server device has an app store which comprises, for operating the machine tool, the second data model precompiled by a machine tool system and/or the second data model translated and/or modified from the generic first data model.
However, the Application Background further discloses:
wherein the external server device has an app store which comprises, for operating the machine tool, the second data model precompiled by a machine tool system and/or the second data model translated and/or modified from the generic first data model (“In Industry 4.0 and IoT (Internet of Things), this specific and implicit data model of a machine tool is “mapped” to a generic and consistent data model. In this case, mapping means that the generic data model is translated and/or modified such that it becomes a specific data model. This enables a uniform interface to be offered to diverse apps.” (See para [0002])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Application Background into the teachings of Suh because that would have enables a uniform interface to be offered to diverse apps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madhuri A. Potey et al. (Enforcing Adaptive User Modeling Using Ontology, IEEE, 2014) discloses Ontology concept presented in search engines, that user can get most relevant and meaningful results with respect to the user’s query. The most recent development in standard ontology languages is Ontology Web Language. Owl Language makes it possible to describe a concept with a full extent and allows the search engines to provide meaningful results to the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        March 23rd, 2022